Citation Nr: 1719123	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  12-22 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses incurred at Delray Medical Center in Delray, Florida, from June 19, 2010, to June 21, 2010.  

(The issue of entitlement to an effective date earlier than June 13, 2005, for the award of additional compensation benefits for a dependent spouse is addressed in a separate Board decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on verified active duty in the Army from April 1968 to November 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 decision of the Department of Veterans Affairs (VA) Medical Center (MC) in West Palm Beach, Florida, that denied the Veteran's claim for reimbursement of unauthorized medical expenses incurred at Delray Medical Center in Delray, Florida, from June 19, 2010, to June 21, 2010.  

In March 2015, the Board remanded this appeal for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in March 2015, partly to obtain all records regarding the Veteran's treatment at the Delray Medical Center in Delray, Florida, from June 19, 2010, to June 21, 2010.  If the requested records could not be obtained, the Veteran was to be notified of the attempts made to obtain those records and of what additional actions would be taken in regard to his claim.  

The March 2015 remand also indicated that the Veteran was to be contacted in writing and requested to clarify if he sought reimbursement of an outstanding balance in excess of $385.47.  

The Board remand further directed that if any of the benefits sought on appeal were not granted in full, the Veteran was to be issued a supplemental statement of the case that contained, among other things, a summary of the evidence, and a summary of the applicable laws and regulations, with appropriate citations, as well as a discussion of how such laws and regulations affected the determination.  

In the March 2015 remand, the Board specifically noted that the claims file did not include the Veteran's original claim (if there was one), the amount for which he sought reimbursement, or the exact amount owed to Delray Medical Center and initially denied by the VA on August 25, 2010 (according to notes in the claims file).  The Board reported that billing records from Delray Medical Center for June 19, 2010, to June 21, 2010, reflect non-covered charges of $385.47.  Additionally, the Board found that an August 2011 statement of the case, as to the issue of entitlement to reimbursement of unauthorized medical expenses incurred at Delray Medical Center in Delray, Florida, from June 19, 2010, to June 21, 2010, was inadequate and that it did not provide an adequate summary of applicable laws and regulations or discuss how such laws and regulations affected the determination.  

Pursuant to the March 2015 Board remand, in an April 2015 letter, the West Palm Beach, Florida VAMC notified the Veteran that it was requesting a complete copy of medical records from the Delray Medical Center for the dates of service from June 19, 2010, to June 21, 2010, and that the Veteran was to sign and return a VA Form 21-4142, in order for the appropriate records to be obtained.  The West Palm Beach, Florida VAMC also notified the Veteran that the Board was requesting that the Veteran be contacted to clarify if he was seeking reimbursement of an outstanding balance in excess of $385.47, and that, if so, he should submit a bill for each additional amount for which he sought reimbursement.  

The Board observes that there is no indication that the Veteran responded to the April 2015 letter from the West Palm Beach, Florida VAMC.  The Board reminds the Veteran that the duty to assist is not a "one-way street."  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board also notes that there is no indication that the West Palm Beach, Florida VAMC notified of the Veteran of the attempts made to obtain the records from Delray Medical Center in Delray Florida and of any additional actions that would be taken in regard to his claim, as requested pursuant to the March 2015 Board remand.  

Further, the Board notes that in a March 2017 informal hearing presentation, the Veteran's representative indicated that the West Palm Beach, Florida VAMC failed to comply with the Board March 2015 remand directives and that there was no indication that the attempts were made to obtain all medical records regarding the Veteran's treatment at the Delray Medical Center, Delray, Florida, from June 19, 2010, to June 21, 2010.  

The Board also observes that the Veteran was never issued a supplemental statement of the case that contained, among other things, a summary of the evidence, and a summary of the applicable laws and regulations, with appropriate citations, as well as a discussion of how such laws and regulations affected the determination, as requested pursuant to the Board's March 2015 remand.  

The Board observes that except for the April 2015 letter to the Veteran from the West Palm Beach, Florida VAMC, as discussed above, much of the development requested pursuant to the March 2015 Board remand has not been accomplished.  A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the development requested pursuant to the March 2015 Board remand has not been fully accomplished, the Board has no choice but to again remand the Veteran's claim.  

The Board finds that a remand is also necessary in order that additional records may be associated with the medical appeal folder.  In this regard, the Board observes that the Veteran's initial claim for reimbursement or payment of the unauthorized medical expenses is not of record.  On remand, the entirety of documentation pertaining to the Veteran's appeal must be associated with the record.  

Accordingly, the case is REMANDED for the following:  

1.  Obtain and associate with the medical appeal folder the initial claim for reimbursement or payment of the unauthorized medical expenses.  

2.  Obtain all medical records associated with the Veteran's treatment at Delray Medical Center in Delray, Florida, from June 19, 2010, to June 21, 2010.  If any requested records cannot be obtained, the Veteran must be notified of the attempts made to obtain those records and of any additional actions that will be taken with regard to his claim.  

3.  Contact the Veteran in writing and request that he clarify if he seeks reimbursement of an outstanding balance in excess of $385.47.  If so, the Veteran should be notified that he must submit a bill for each additional amount for which he seeks reimbursement.  

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case, that contains a summary of the evidence, a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination, as to the issue on appeal, to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

